Citation Nr: 1401044	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-40 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include macular degeneration.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter

ATTORNEY FOR THE BOARD


K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for macular degeneration.

The Veteran testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  

In June 2012, this matter was remanded for additional development.  After the hearing, the Veteran submitted additional evidence in connection with the claim that was not accompanied by a waiver of initial RO consideration.  However, this evidence consisted of a duplicate copy of an article that was already of record.  

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral eye disability, to include macular degeneration has not been shown to have had its onset in service, or to otherwise be the result of a disease or injury in active military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a bilateral eye disability, to include macular degeneration, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was not given a specific VCAA notice letter pertaining to the macular degeneration claim.   Prejudice from notice errors must be plead with considerable specificity and there must be a showing of such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


In an October 2008 letter, the RO provided the elements of direct and secondary service connection and information regarding an effective date for the award of benefits will be assigned if service connection is awarded and noted the types of evidence it would obtain as well as the Veteran's responsibilities.  The letter did not address the claim at issue, but rather addressed the issue of depression secondary to hearing loss and macular degeneration; however, the letter did serve to provide generic notice regarding VA claims for service connection. 

During the ensuing five years, the Veteran has received multiple notifications of the evidence that was found to be missing with regard to the claim.  He demonstrated actual knowledge of the fact that he could submit evidence in support of his claim, by submitting studies and other evidence in an effort to link his current macular degeneration to service.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims and based on discussion at the hearing, the Board undertook a multiyear quest to obtain an adequate medical opinion that would substantiate the claim.  The Board's discussion complied with its Bryant duties, and provided the Veteran with additional notice of the evidence needed to substantiate the claim.

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the Veteran, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim.  Furthermore, he was afforded the opportunity to present testimony in support of his claim.  And the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2013).  VA has all relevant service and post-service treatment records.  

This matter was remanded in June 2012 in order to obtain records of the Veteran's treatment for a bilateral eye disability contained in the New York Vista electronic records and in order to afford the Veteran an additional VA opinion in connection with the claim.  Upon remand the Veteran's treatment records were obtained and an additional opinion was provided in a July 2012 addendum.  

The Board found that these examinations were inadequate, because they did not consider all of the evidence, testimony and arguments in support of the claim.  

To remedy these deficiencies, the Board obtained an expert medical opinion from an ophthalmologist through the Veterans Health Administration (VHA).  38 C.F.R. § 20.901 (2013).  The opinion, dated in July 2013, answered the questions posed regarding the issue of sunlight exposure and also discussed in detail the articles and studies submitted by the Veteran.  As such, the Board finds that there has been substantial compliance with the June 2012 Board remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disabilities at issue in this appeal are not listed chronic diseases.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he developed macular degeneration as a result of sunlight exposure in service.  In this regard, the Veteran served in the Navy from June 1944 to July 1946, including service on the Philippine Sea.  He reports that for 8 to 10 months he was exposed to 8 hours of sunlight a day.

A VA treatment record dated in August 1997, lists his only eye problems as refractive error and presbyopia.  VA outpatient treatment records dated in July 2004 and October 2006, report a 20 year history of macular degeneration.  A record dated in September 2008, includes the Veteran's report of macular degeneration at age 56.

In August 2010, Gideon Drimer, M.D., reported treating the Veteran since 1968, and suggested that the Veteran had reported diminishing vision at that time with total blindness of the left eye following a retinal hemorrhage in 1983.  He cited a 1983 opinion from a Dr. Esperanze that the Veteran had macular degeneration from sun damage.  The sun damage was reportedly from having been on deck watch for a ten month period while at sea in the Navy without protection.

The Veteran was afforded a VA examination dated in August 2011.  The optometrist who conducted the examination opined that the Veteran's current eye disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the chief risk factors for macular degeneration were advanced age and genetic predisposition.  The Age Related Eye Disease Study had also identified smoking as an important risk factor and there was considerable evidence correlating macular degeneration with systemic vascular disease.  Although the oxidizing effect of solar radiation had been postulated as a mechanism for the development of macular degeneration, no well-designed epidemiological study had convincingly identified exposure to sunlight as a bonafide risk factor.  For example, medical literature cited by the examiner did not support a conclusion that sunlight exposure had a deleterious effect on age-related macular degeneration.  Thus, the examiner concluded that it was not very likely that the Veteran's service on the deck of a ship in World War II was responsible for the development of macular degeneration in the left eye in his 50s and in the right eye in his 70s.  It was more likely that his genetic predisposition and history of smoking had made a significant contribution.

Subsequent to the August 2011 VA examination, the Veteran submitted medical literature that suggested a possible link between sunlight exposure and age-related macular degeneration.  He also submitted an October 2011, statement from Dr. Rose Lombardo, an ophthalmologist, in which she noted review of some of the Veteran's records.  She noted the absence of many factors that would have predisposed the Veteran to macular degeneration.  She concluded that "it cannot be ruled out that his severe macular degeneration was not caused by him many months of sunlight exposure in the Navy."  She cited the relatively young age of onset and its severity.

At his hearing, the Veteran elaborated on his in-service sun exposure, and pointed out that he developed macular degeneration at a relatively young age.  He did not have excessive sun exposure at other times in his life.

The VA examiner provided a July 2012 addendum.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner specifically discussed Dr. Lombardo's May 2012 opinion and a Macular Degeneration article submitted by the Veteran.  The examiner also reaffirmed his previous opinion that it was not very likely that the Veteran's service on the deck of a ship in World War II was responsible for the development of macular degeneration in the left eye in his 50s and in the right eye in his 70s, and that it was more likely that his genetic predisposition and history of smoking had made a significant contribution.  

In the July 2013, expert medical opinion, the ophthalmologist detailed the Veteran's medical history, including onset of age-related macular degeneration at the age of 56, and addressed a meta analysis submitted by the Veteran, which concluded that epidemiologic literature published indicated that individuals with higher levels of sunlight exposure were at significantly increased risk of age related macular degeneration.  

After discussing age-related macular degeneration and its various risk factors in detail, the examiner stated that, with respect to the current facts that are known about age-related macular degeneration, he did not think that there was enough evidence to definitively say that was at least as likely as not that the Veteran's service sun exposure caused his macular degeneration.  He also stated that there was not enough scientific evidence at this time to say that sun exposure rendered the Veteran more susceptible to AMD.  

The examiner continued by finding that there was no evidence that sun exposure caused other eye disabilities in the Veteran.  The examiner stated that it was well established that sun exposure was a factor in the development of some eye-related conditions, including periocular skin damage that can lead to skin cancers or actinic keratoses, and pterygia.  The examiner, however, found no evidence of such conditions in the medical record that might point to actinic damage from sunlight exposure.  He indicated that cataracts, as described in one study, could be caused by sunlight, but that such cataracts were usually cortical in nature and, according to a March 2007 examination of the Veteran, he had only 2+ nuclear cataracts, not cortical cataracts.  Finally, the examiner found that there was not enough definitive scientific evidence to point to sun exposure as an aggravating factor in the Veteran's current eye disability.  

Analysis

The record clearly shows that the Veteran has a current eye disability, including macular degeneration and an in-service injury consisting of sun exposure.  The question is whether the sun exposure caused a current eye disability.  

There are conflicting opinions as to whether there is such a relationship.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

All of the opinions considered an essentially accurate history.  All of the opinions, except for that of Dr. Lombardo were definitive.  Dr. Lombardo cited reasons why it was possible that the claimed macular degeneration was related to in-service sun exposure; but did not indicate with any certainty that this was the case.  

Dr. Drimer and Dr. Esperanza provided definitive opinions but did not discuss reasons for attributing the Veteran's macular degeneration to in-service sun exposure.  The opinion contained no discussion of medical studies or research.

The VA examiners considered the scientific evidence and discussed the other medical opinions, but did not fully consider the contention that the Veteran's age of onset weighed in favor of finding the macular degeneration related to service.

The opinion obtained through VHA did consider the Veteran's contentions, the medical opinions, and the current state of medical knowledge with citation to specific studies.  As such, this opinion is the most probative.

There is no medical opinion, or contention that any other eye disability is related to service.

Here, the Veteran was diagnosed as having refractive error and presbyopia.  For the purposes of entitlement to benefits, the law provides that refractive errors of the eye are developmental defects and are not diseases or injuries within the meaning of applicable legislation.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as this is not a disease or injury with the meaning of the applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  Accordingly, such disorders cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1990).  And as the evidence does not indicate aggravation in this case, there is no basis to find that any current refractive errors are caused by or a result of or aggravated by superimposed disease or injury during service.

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed eye disability is related to sun exposure in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As evidenced by the conflicting medical opinions in this case, the question of whether macular degeneration is related to in-service sun exposure is complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran and his witness on this question are not competent.  

In summary, the most probative evidence is against the claim.  As such, the preponderance of the evidence is against service connection for an eye disability.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral eye disability, to include macular degeneration, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


